Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 1 of 16



                                       UNITED STATES COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        Case No.

  GIOVANNI MOSS,

          Plaintiff,
  v.

  TOWN OF DAVIE and RICHARD
  LEMACK, in his individual capacity,

        Defendants.
  _________________________________|

                                                 COMPLAINT

          COMES NOW, Plaintiff, GIOVANNI MOSS (“MOSS”) and sues Defendant,

  TOWN OF DAVIE (“TOWN”), for retaliation in violation of Title VII of the Civil Rights

  Act of 1964, 42 USC s. 2000e, et seq. ("Title VII" or the "Act"), retaliation in violation

  of 42 USC § 1981 (“Section 1981”), and malicious prosecution, and against

  RICHARD LEMACK (“LEMACK”) for retaliation in violation of Section 1981, and in

  support he alleges as follows:

                                         JURISDICTION & VENUE

          1.      This is an action brought to remedy unlawful employment practices

  by TOWN, for retaliation in violation of Title VII and Section 1981 for which this

  Court has federal question jurisdiction and a common law claim for malicious

  prosecution for which this Court has supplemental jurisdiction, pursuant to 28

  USC §§ 1331 and 1367.




                                                        1
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 2 of 16



          2.       MOSS is over the age of 18 and is a resident of this District at all

  relevant times.

          3.       TOWN is a municipality located in this District.

          4.       LEMACK is over the age of 18 and is a resident of this District.

          5.       All relevant acts, including the employment of MOSS occurred in

  this District.

                                         FACTUAL ALLEGATIONS

  Race:

          6.       MOSS is African American.

          7.       At all relevant times, MOSS was the only African American Director-

  level employee at the TOWN.

          8.       Indeed, MOSS was the very first Black Director in the history of the

  TOWN.

  MOSS was the Only Black Director and the Only Director of Two Departments:

          9.       At all relevant times, LEMACK was the TOWN Administrator.

          10.      At all relevant times, the TOWN employed MOSS in a dual role as (a)

  Community Development Director and (b) Director of the Community

  Redevelopment Agency.

          11.      MOSS worked for the TOWN from on or about March 2003 until

  March 16, 2018. During that time, MOSS worked for TOWN as its Community

  Development Director from October 1, 2014 to October 1, 2017.

          12.      MOSS was the only Director who oversaw Departments.


                                                        2
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 3 of 16



          13.     Nonetheless, the TOWN did not increase MOSS’s pay despite his

  responsibilities overseeing two (2) different Departments.

          14.     MOSS complained about his failure to increase his pay to the Town

  Administrator, LEMACK, and the Deputy Town Administrator.

          15.     Thereafter, the Town Administrator, on or about October 1, 2017,

  demoted MOSS to become only the Community Redevelopment Agency

  Director who would report to the Assistant Town Administrator rather than the

  Deputy Town Administrator or the Administrator.

          16.     On or about December of 2017, MOSS notified the TOWN’s

  Manager that he was in the final phase of interviewing with another

  municipality.

          17.     LEMACK told MOSS he was a valued employee at the TOWN and

  convinced him not to leave. As a result, MOSS withdrew his interest in the other

  positions.

  2016 Form 1 Issue:

          18.     At all relevant times, MOSS was elected by his peers to become a

  Member of the Pension Board.

          19.     The Pension Board is not under the purview, oversight or control of

  the TOWN.

          20.     As part of his requirements for the Pension Board position, MOSS was

  required to complete the 2016 Form 1, Statement of Financial Interest (“Form 1”).




                                                        3
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 4 of 16



          21.     The prior year, MOSS was required to complete the Form 1 for 2015

  when he joined the Pension Board and completed and filed the Form 1.

          22.     For the Form 1 due on or by September 1, 2017, MOSS inadvertently

  did not file it in a timely manner.

          23.     As a result, he received a “Notice of Assessment of Automatic Fine”

  on or about February 15, 2018.

          24.     Having never received such a Notice of Assessment, MOSS inquired

  amongst the other Pension Board Members, who directed MOSS to a private

  attorney, Adam Levinson, Esq., who also served on the Board as to what steps

  he should take.

          25.     Mr. Levinson assisted MOSS with preparing an Appeal of the Notice

  of Assessment.

          26.       Unbeknownst to MOSS, Mr. Levinson charged the Pension Board for

  assisting MOSS with the Appeal of the Notice of Assessment. The attorneys’ fee

  invoice was presented at a Pension Board Meeting, where MOSS was also

  present.      When MOSS learned that the attorney presented an invoice for

  payment in connection with MOSS’ Appeal of the Notice of Assessment, MOSS,

  on the record, stated he would pay the invoice since the services were for him.

  Ultimately, Mr. Levinson withdrew the invoice.

          27.     Thereafter, on or about March 7, 2018, the TOWN placed MOSS on

  administrative leave.




                                                        4
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 5 of 16



          28.     While on leave, the TOWN’s Human Resources Director, assured

  MOSS that he would not be terminated and that he would be afforded due

  process and receive an opportunity to provide a full explanation of the matter.

          29.     Thereafter,       on     March       9,    2018,     MOSS       apologized         for    the

  misunderstanding with the Pension Board attorney and, again, raised the issue of

  the TOWN’s failure to properly compensate him because of his race. See Exhibit

  “A”.

          30.     In pertinent part, MOSS stated:




  Retaliation:

          31.     Upon information and belief, MOSS believes that LEMACK sought to

  punish him due his written opposition to discriminatory practices perpetrated by

  LEMACK.

          32.     Upon information and belief, through personal animosity towards

  MOSS due to the opposition of discrimination, LEMACK acted outside the scope

  of his discretionary authority and orchestrated a number of adverse job actions

  and personal attacks against MOSS.

          33.     Within      approximately           five    (5)    days,      the     TOWN        Attorney,

  unbeknownst to MOSS interjected the TOWN and himself in MOSS’s Appeal of


                                                        5
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 6 of 16



  the Notice of Assessment and asserted that MOSS lied to the Commission on

  Ethics.     Upon information and belief, LEMACK directed the TOWN Attorney to

  make the submission due to his personal vendetta against MOSS.

            34.   At approximately the same time, on or about March 15, 2018, the

  TOWN instituted a criminal complaint against MOSS, alleging that MOSS

  engaged in bribery.            Upon information and belief, LEMACK orchestrated the

  criminal charge and investigation.

            35.   Then, on March 16, 2018, the TOWN called MOSS into the office for

  a meeting and fired him.

            36.   Immediately thereafter, the TOWN Human Resources Director told

  MOSS there was “someone to see him”, at which time, a TOWN police officer

  escorted MOSS out of the building and straight into his police cruiser and

  interrogated MOSS about his purchase of his home.

            37.   This was the very first time MOSS had ever been placed in a police

  car and questioned by a police officer in connection with a crime he was

  alleged to have committed.

            38.   Ultimately, the bribery charge was deemed to be unfounded and

  was dismissed, since MOSS properly purchased his home and received not

  kickbacks or favoritism in the process. In sum, he was completely exonerated.

  Nevertheless, the humiliation and embarrassment of the experience exacted

  upon him at the behest of the TOWN has negatively impacted MOSS.

                                        CONDITIONS PRECEDENT


                                                        6
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 7 of 16



          39.     All conditions precedent have been satisfied or have been waived,

  including timely filing of a Charge of Discrimination.



                                              ATTORNEYS’ FEES

          40.     Plaintiff has retained the undersigned counsel and has agreed to

  pay reasonable fees.

                        COUNT I- RETALIATION IN VIOLATION OF TITLE VII

          41.     Plaintiff repeats and re-alleges his allegations made in paragraphs 1

  through 40 of this Complaint.

          42.     MOSS’s written and verbal complaints about race discrimination

  amounted to a statutorily protected activity.

          43.     Shortly after MOSS complained about the racially discriminatory

  comments, he suffered material adverse job actions.

          44.     The adverse job actions were causally related to his complaints

  about discriminatory comments about his race.

          45.     Plaintiff has suffered lost wages, compensatory damages, mental

  anguish and suffering as a result of the retaliation by TOWN.

          46.     MOSS states that Defendant’s actions were in willful and malicious

  disregard of the Act’s anti-retaliation provisions.

          47.     MOSS is entitled to reasonable attorneys’ fees and costs in the

  event he prevails in this claim pursuant to 42 USC § 1988.




                                                        7
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 8 of 16



          WHEREFORE, Plaintiff, MOSS, respectfully requests that this Court grant

  judgment in his favor and against Defendant, TOWN, and award compensatory

  damages, back pay, front pay, attorneys’ fees costs and such other further relief

  that this Court deems just and equitable.

                           COUNT II- RETALIATION UNDER SECTION 1981

          48.     Plaintiff repeats and re-alleges his allegations made in paragraphs

  1 through 40 of this Complaint.

          49.     MOSS complained about racism at the TOWN.

          50.     MOSS’s complaints amounted to a statutorily protected activity.

          51.     Shortly after MOSS complained about the racially discriminatory

  comments, he suffered material adverse job actions.

          52.     The adverse job actions were causally related to his complaints

  about racial discrimination.

          53.     As a result of his opposition, the TOWN terminated his employment

  on or about March 16, 2018, instituted criminal proceedings and an ethics

  complaint against MOSS.

          54.     Plaintiff has suffered lost wages, compensatory damages, mental

  anguish and suffering as a result of the retaliation by TOWN.

          55.     MOSS states that Defendant’s actions were in willful and malicious

  disregard of Section 1981’s anti-retaliation provisions.

          56.     MOSS is entitled to reasonable attorneys’ fees and costs in the even

  he prevails in this claim pursuant to 42 USC § 1988.


                                                        8
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 9 of 16



          WHEREFORE, Plaintiff, MOSS, respectfully requests that this Court grant

  judgment in his favor and against Defendant, TOWN, and award compensatory

  damages, back pay, front pay, attorneys’ fees costs and such other further relief

  that this Court deems just and reasonable.

       COUNT III- RETALIATION UNDER SECTION 1981 AGAINST RICHARD LEMACK

          57.     Plaintiff repeats and re-alleges his allegations made in paragraphs

  1 through 40 of this Complaint.

          58.     MOSS       complained          and      opposed        discriminatory        employment

  practices to LEMACK.

          59.     MOSS’s complaints amounted to a statutorily protected activity.

          60.     Shortly after MOSS complained about the racially discriminatory

  comments, he suffered material adverse job actions at the behest or request of

  LEMACK, upon information and belief.

          61.     The adverse job actions were causally related to his complaints

  about racial discrimination.

          62.     As a result of his opposition, LEMACK, due to his personal vendetta

  against MOSS, terminated his employment on or about March 16, 2018,

  instituted criminal proceedings and an ethics complaint against MOSS.

          63.     Plaintiff has suffered lost wages, compensatory damages, mental

  anguish and suffering as a result of the retaliation by TOWN.

          64.     MOSS states that LEMACK’s actions were in willful and malicious

  disregard       of   Section       1981’s      anti-retaliation       provisions      and      constituted


                                                        9
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 10 of 16



   unconstitutional conduct on the part of LEMACK, since LEMACK knew MOSS

   engaged in protected activity and MOSS’s rights were clearly established at the

   time LEMACK retaliated against him in violation of Section 1981.

          65.     MOSS is entitled to reasonable attorneys’ fees and costs in the

   event he prevails in this claim pursuant to 42 USC § 1988.

          WHEREFORE, Plaintiff, MOSS, respectfully requests that this Court grant

   judgment       in    his   favor    and      against      Defendant,         LEMACK,        and      award

   compensatory damages, back pay, front pay, attorneys’ fees costs and such

   other further relief that this Court deems just and reasonable.

                       COUNT IV- MALICIOUS PROSECUTION AGAINST TOWN

          66.     Plaintiff repeats and re-alleges his allegations made in paragraphs

   1 through 40 of this Complaint.

          67.     The TOWN instituted or commenced a criminal proceeding against

   MOSS by filing complaint with its own police department alleging that MOSS

   committed bribery and/or business dealings for his own personal gain.

          68.     In connection with the commencement of the criminal proceeding,

   the TOWN’s police department executed a Search Warrant against MOSS,

   which cited it was made pursuant to the following violations of Florida law: (a)

   Fla. Stat. § 838.016 (Unlawful compensation ore [sic] reward for official behavior;

   (b) Fla. Stat. § 838.022 (Official misconduct); (c) Fla. Stat. § 838.15 (Commercial

   bribe receiving); and (d) Fla. Stat. § 838.22 (Bid tampering).




                                                        10
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 11 of 16



          69.     In connection with the commencement of the criminal proceeding,

   the TOWN’s police department removed MOSS from the TOWN’s administrative

   offices and interrogated MOSS in a police cruiser about the bribery claim.

          70.     The TOWN instituted the criminal proceeding with malice and in

   retaliation for MOSS’s complaints of race discrimination.

          71.     There was absolutely no probable cause for the TOWN to institute

   the criminal proceedings against MOSS.

          72.     The police department determined that the charges were

   unfounded and terminated the investigation into the TOWN’s claims that MOSS

   committed bribery.

          73.     MOSS suffered damages as a result of the malicious prosecution

   commenced or orchestrated by the TOWN and LEMACK.

          WHEREFORE, Plaintiff, MOSS, respectfully requests that this Court grant

   judgment in his favor and against Defendant, TOWN, and award damages,

   costs and such other further relief that this Court deems just and equitable.

                                           JURY TRIAL DEMAND

          MOSS demands a jury trial on all issues so triable.

   Dated this 6th day of June 2019.


                                                             Respectfully submitted,

                                                     By:      /s/ Gina Cadogan
                                                             GINA MARIE CADOGAN
                                                             Fla. Bar. 177350
                                                             Cadogan Law
                                                             300 S. Pine Island Road, Suite 107

                                                        11
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 12 of 16



                                                             Plantation, FL 33324
                                                             Tel: 954.606.5891
                                                             Facsimile: 877.464.7316
                                                             Email: gina@cadoganlaw.com
                                                             Email: kathy@cadoganlaw.com




                                                        12
    CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 13 of 16
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 14 of 16
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 15 of 16
Case 0:19-cv-61417-XXXX Document 1 Entered on FLSD Docket 06/06/2019 Page 16 of 16
